Citation Nr: 1809826	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  17-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2016 rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Bilateral hearing loss disability has been medically related to service.

2. Tinnitus is etiologically related to the acoustic trauma sustained in service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1110, 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2017).

2. Tinnitus was incurred in service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board will consider hearing loss and tinnitus together as they are based on the same theory of entitlement.  The Veteran has asserted that he has bilateral hearing loss and tinnitus as a result of active service.  Specifically, he has reported that during the course of his duties as an airplane engine mechanic, he was exposed to loud noise in the form of aircraft engines.  

A review of the Veteran's DD 214 confirms that his military occupational specialty (MOS) was airplane and engine mechanic.  VA recognizes that such a military occupational specialty (MOS) has a high probability of noise exposure.  Therefore, based on the MOS, his exposure to acoustic trauma in service is conceded.

At an January 2016 VA audiology examination, the Veteran reported the in-service acoustic trauma.  Specifically, he reported that he served as an Air Force engineer on a B-26 bomber.  The examiner confirmed that the Veteran had a diagnosis of bilateral sensorineural hearing loss for VA purposes.  However, she opined that bilateral hearing loss was less likely as not caused by or a result of an event in active service.  The examiner based her opinion, in part, on the fact that normal audiometric thresholds were present at enlistment as well as at the time of a flight status examination in October 1952.  The Veteran was not afforded audiometric testing at the time of his separation examination.  

The examiner further relied on the 2006 Institute of Medicine (IOM) study which determined that a delay in the onset of noise-included hearing loss was "unlikely."  She also stated that the Veteran denied any history of hearing problems until approximately 2012; however, complaints of diminished hearing were noted as early as 2005.  

As to tinnitus, examiner confirmed a diagnosis of tinnitus, per the Veteran's report.  She similarly opined that the tinnitus was less likely as not (less than 50 percent probability) a result of in-service noise exposure.  She explained that the Veteran's separation examination was silent for complaints of tinnitus and he reported the onset of tinnitus to only the past 15-20 years.  She conceded that tinnitus was known to be a symptom associated with hearing loss.  Nonetheless, this evidence tends to weigh against the claim.

On the other hand, in a May 2016 private opinion, Dr. A.M. documented that the Veteran reported a long history of bilateral hearing loss and tinnitus, as well as a history of significant exposure to aircraft noise.  He stated that he experienced hearing loss and tinnitus immediately after his exposure to loud noises during active duty.  He later added that he experienced tinnitus a lot before he received his first set of hearing aids.  

Dr. A.M. confirmed a diagnosis of bilateral sensorineural hearing loss with associated tinnitus.  He further opined, in his medical opinion, that it was at least as likely as not (at least 50 percent probability) that the patient's hearing loss was related to noise exposure in service.  He elaborated that the Veteran experienced a 60 decibel (dB) hearing loss or greater across 4 or more frequencies in both ears ranging in the 3000-8000 hertz consistent with aircraft noise exposure while in service.  This evidence tends to support the claim.

Accordingly, the evidence weighs both for and against the claims and is at least in equipoise.  Therefore, reasonable doubt is resolved in favor of the Veteran and the appeals are granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


